Citation Nr: 1043501	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-25 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for visual impairment 
of the right eye, to include as secondary to a service-connected 
left eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1982.  

This matter is before the Board of Veterans' Appeals (Board) from 
a July 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

In that decision, the RO determined that new and material 
evidence had not been submitted and therefore did not reopen the 
previously disallowed claim for service connection of visual 
impairment of the right eye.  In Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined 
that the statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 
establishes a legal duty for the Board to consider new and 
material issues regardless of the RO's actions.  The Board may 
not consider a previously and finally disallowed claim unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  As such, the Board must 
make its own determination as to whether new and material 
evidence has been presented to reopen the claim.  

The Veteran requested a Board hearing in his June 2006 
substantive appeal.  The RO sent notice of the scheduled hearing 
in March 2009; the hearing was to take place in April 2009.  The 
Veteran did not appear for his hearing and has not made any 
outstanding hearing request. 


FINDINGS OF FACT

1.  By unappealed decision dated in November 2002, the RO denied 
the Veteran's claim of entitlement to service connection for 
visual impairment of the right eye. 

2.  Evidence submitted after November 2002 includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
visual impairment of the right eye.

3.  The competent medical evidence of record does not show that 
the Veteran's visual impairment of the right eye was incurred in 
service or was caused or aggravated by a service-connected 
disorder.  


CONCLUSIONS OF LAW

1.  The November 2002 decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

2.  The Veteran has submitted new and material evidence that 
warrants reopening his claim of service connection for visual 
impairment of the right eye.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

3.  Visual impairment of the right eye was not incurred in or 
aggravated by service and was not caused or aggravated by a 
service connected disability. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159. Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).   

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims clarified VA's duty to 
notify in the context of claims to reopen.  As discussed in 
detail below, sufficient evidence is of record to grant the 
application to reopen the Veteran's claim for service connection 
for visual impairment in the right eye.  Thus, there is no need 
to discuss whether there has been compliance with Kent because 
even if, for the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  38 
C.F.R. § 20.1102.   

A March 2005 notice letter included the criteria for establishing 
service connection.  The RO also advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant to 
the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be provided 
by the Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran.  Consequently, the Board finds that 
adequate notice has been provided. 

In a correspondence dated in March 2006, the RO also informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  Although the RO did not provide fully compliant 
notice until after initial adjudication of the claim, it 
readjudicated the claim and issued a statement of the case in 
June 2006.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The Board finds that 
in issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist the Veteran in 
developing his claim.  The Veteran's service treatment records 
are associated with the claims file, as are VA medical center 
(VAMC) records and private medical records.  The Veteran has 
undergone examinations that have addressed the medical matters 
presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In regard to the VA examinations conducted, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA opinions obtained in this case to be adequate.  
Specifically, the August 2008 VA examination and September 2008 
addendum were predicated on a full reading of the private and VA 
medical records in the Veteran's claims file.  The VA examiner 
considered all of the pertinent evidence of record and the 
statements of the Veteran, and provided a complete rationale for 
the opinions stated.  The Board also notes that it obtained a 
thorough and well-reasoned opinion by an independent medical 
expert in July 2010.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).   

Accordingly, the Board will proceed with appellate review.  

II.  New and Material Evidence

A Veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is new, 
but not material, the inquiry ends, and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, but 
only after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been satisfied.  

A review of the record shows that the Veteran's initial claim of 
service connection for a visual impairment of the right eye was 
denied in a November 2002 rating decision.  The Veteran did not 
appeal this decision, and it became final.  In December 2004, the 
Veteran filed to reopen his claim.  The RO declined to reopen the 
claim in a July 2005 rating decision because new and material 
evidence had not been submitted.  The Veteran's appeal of that 
decision is properly before the Board.  

The evidence of record at the time of the original November 2002 
rating decision included service treatment records, VAMC records, 
letters by private physicians and the report of an October 2002 
VA examination.  The VA examiner did not find deteriorating 
vision in the right eye or any compensatory loss of vision due to 
the Veteran's service-connected left eye disorder.  The RO denied 
service connection because the record did not contain evidence of 
a right eye disorder or of decreased right visual acuity related 
to his service-connected left eye disorder.   

Evidence submitted after the November 2002 rating decision 
included additional VAMC records, private treatment notes, lay 
statements by the Veteran, reports of VA examinations conducted 
in June 2005 and August 2008, a VA opinion dated in June 2006 and 
an independent medical expert opinion dated in July 2010.  The 
newly submitted evidence, specifically the VAMC records and VA 
examination reports, contains information regarding whether the 
Veteran has a current right eye disability and whether it was 
caused or aggravated by his left eye disorder.  Therefore, the 
Board finds the evidence obtained by VA after November 2002 to be 
both new and material, as it addresses unestablished facts 
necessary to substantiate the Veteran's claim. 38 C.F.R. 
§ 3.156(a); See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
Accordingly, the claim is reopened.  

III.  Service Connection

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran filed to reopen his claim in December 2004.  For 
claims filed prior to October 10, 2006, service connection may be 
granted for disabilities which are proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  The burden 
typically cannot be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

For purposes of entitlement to benefits, the law provides that 
refractive errors of the eyes are congenital or developmental 
defects and not disease or injury within the meaning of the 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Here, as 
discussed further below, the Veteran's legal blindness in the 
right eye has been related by competent medical evidence to an 
infection and not to any refractive error of the eye.  As the 
Veteran has not been diagnosed with a refractive error of the 
right eye, these provisions will not be further discussed.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Analysis

The Veteran claims that his service-connected left eye disorder 
caused visual impairment in his right eye.  He believes that the 
right eye compensated for the left eye disorder, thereby causing 
visual impairment.  Presently, the Veteran is service connected 
for herpetic keratitis with corneal nebula of the left eye.  

Service treatment records show that the Veteran suffered a grease 
burn to the left eye in April 1981 and had subsequent left eye 
infections.  The only complaints of or treatment for the right 
eye in service occurred when the Veteran had conjunctivitis in 
January 1979 and February 1982.  The Veteran's August 1982 
separation examination is silent as to eye-related complaints or 
diagnoses.  

A brief history of the Veteran's service-connected left eye 
disorder will aid in understanding the medical matters underlying 
the claim on appeal.  Initially, the Veteran was service 
connected for a scar of the left cornea believed to be due to a 
grease splatter in service.  However, the post-service record 
shows that the Veteran reported a history of herpetic corneal 
disease in the left eye; this eventually caused legal blindness.  
In a September 2008 decision, a decision review officer 
determined that, based on an August 2008 VA opinion, the 
recurrent herpetic infections of the left eye were related to an 
initial herpetic infection of that eye in service in June 1981.  
The RO granted service connection for herpetic keratitis in the 
left eye and combined it with the previously service-connected 
left corneal nebula.  

The post-service record concerning the right eye shows that the 
Veteran sought treatment for conjunctivitis in that eye in July 
1983.  Upon VA examination in October 2002, there were no signs 
of deteriorating vision in the right eye.  That examiner reviewed 
the claims file and opined that the right eye would not show 
compensatory losses due to vision loss in the left eye.  He 
explained that it is not a physiological function of the eye to 
show a sympathetic loss, except in specific cases of ocular 
disease not present in the Veteran.  

In August 2004, the Veteran sought VAMC treatment for a bilateral 
eye infection, which was eventually diagnosed as herpes simplex 
keratitis.  This is the earliest evidence of herpes simplex 
keratitis in the right eye.     

During a VA examination in June 2005, the examiner noted that the 
Veteran had episodes of herpes simplex keratitis in the left eye 
in June 1981 and in both eyes in August 2004.  The examiner 
diagnosed corneal scarring in both eyes secondary to episodes of 
herpes simplex keratitis.  The Veteran ultimately lost partial 
vision in his right eye, as evidenced by an April 2006 letter by 
Dr. Lin of the VA eye clinic, who stated that the Veteran is 
legally blind in both eyes secondary to a prior infection.  

The Veteran underwent a VA examination in May 2008, the report of 
which is dated in August 2008.  The examiner reviewed the claims 
file and outlined the Veteran's ocular history in detail.  The 
examiner determined, as the June 2005 examiner had, that the 
initial herpetic infection in the service-connected left eye 
occurred in June 1981 and that the initial infection in the right 
eye was in August 2004.  He also determined that the infection in 
the right eye was not  directly related to infection in the left 
eye.  He opined that the decreased visual acuity in the Veteran's 
right eye is more likely than not due to recurrent herpetic 
infections first noted in August 2004.  His rationale was that, 
prior to 2004, visual acuity in the right eye was consistently 
20/25 or better, while the left eye deteriorated over time.  
Since the VA examiner thoroughly reviewed the Veteran's medical 
history and provided a detailed rationale behind the conclusions 
drawn, the Board finds his opinion to be highly probative.  

In a September 2008 addendum, the VA examiner addressed the issue 
of whether the Veteran's original right eye infection was due to 
a cross-infection from the left eye.  He stated that determining 
whether one eye infection caused the other was nearly impossible.  
It was more likely that the dormant virus reactivated in 2004, 
leading to a simultaneous case, rather than one eye causing the 
other.  He further stated that it is highly likely than the 
Veteran's initial inoculation with the virus was during 
childhood.  The Board notes that the examiner did not rely upon 
the medical evidence of record in reaching this conclusion, nor 
did he explain the rationale behind it.  As such, the Board does 
not find it probative.      

In May 2010, the Board requested an opinion by an independent 
medical expert on the issue of whether the Veteran's right eye 
disorder is causally or etiologically related to the in-service 
herpetic infection in the left eye.  That opinion was provided by 
a specialist in ophthalmology and neurobiology in July 2010.  The 
physician outlined several pertinent epidemiological studies and 
concluded that the prevalence of bilateral herpes simplex virus 
keratitis varies from about one percent to 12 percent.  He stated 
that bilateral occurrences are usually due to the presence of 
atopy or systemic immune disorders.  After reviewing the claims 
file, he noted that the Veteran did not have a history of atopy 
or systemic immune disorders.  Instead, the Veteran has a history 
of legal blindness due to bilateral herpes simplex virus 
keratitis and dsylipidemia.  He opined that there is a far less 
than 50 percent probability that the Veteran's right eye 
infection was causally or etiologically related to the primary, 
service-related left eye infection.  As this physician reviewed 
the claims file and explained the rationale behind his opinion, 
which included consideration of pertinent epidemiological 
studies, the Board finds it highly probative.  

As outlined above, the Board finds that the most probative 
medical evidence of record does not show that the Veteran's 
service-connected left eye disorder caused or aggravated his 
right eye vision loss.  While the evidence shows that the Veteran 
is legally blind in both eyes due to herpes simplex keratitis, 
there is no nexus opinion of record which links the herpetic 
infection in the Veteran's right eye, which eventually caused 
blindness, to the herpetic infection in the service-connected 
left eye.  The most probative nexus evidence (the VA opinion 
provided in August 2008 and the independent medical expert 
opinion provided in July 2010), did not find a link between the 
Veteran's eye infections.  As such, service connection is not 
warranted.  

The only evidence that weighs in favor of the Veteran's claim is 
his lay statements that visual impairment in his left eye caused 
impairment in his right eye.  However, without medical training, 
laypersons are not competent to comment on medical matters such 
as the etiology of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions).  There are 
circumstances where lay evidence may be competent and sufficient 
to establish a diagnosis or medical etiology of a condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
However, clinical testing and expertise are required to diagnose 
and determine the complex etiology of vision loss in this case.  
The statements of the Veteran offered in support of his claim are 
not competent medical evidence and do not serve to establish a 
medical nexus.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the Board 
must deny the claim.  38 U.S.C.A. § 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for visual impairment of the 
right eye is reopened, and to this extent only, the claim is 
granted.  

Entitlement to service connection for visual impairment of the 
right eye is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


